MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
In an action pending in the district court of Fergus county entitled Hattie Sell v. Herman Sell (No. 3385), an affidavit imputing bias and prejudice to Honorable John A. Matthews, the presiding judge, was made and filed by the plaintiff. It appearing that Honorable Roy E. Ayers, the duly elected judge of said county, had theretofore been disqualified in the same action, the court, Judge Matthews presiding, of its own motion, then and there made an order transferring cause 3385 to Cascade county, and this proceeding was instituted to have that order reviewed.
Upon the authority of State ex rel. Sell v. District Court (No. 3880), ante, p. 457, 158 Pac. 1018, the order is annulled.

Order annulled.

Mr. Chief Justice Brantly and Mr. Justice Sanner concur.